PD-1014-15
                                                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 8/31/2015 6:23:45 PM
                                                           Accepted 9/1/2015 12:46:05 PM
                                                                           ABEL ACOSTA
                 ORAL ARGUMENT REQUESTED                                           CLERK




                             NO. PD-1014-15

              IN THE COURT OF CRIMINAL APPEALS
                    OF THE STATE OF TEXAS
                   SITTING AT AUSTIN, TEXAS


                         STEVEN GOODE,
                                 Petitioner,

                                  VS.

                      THE STATE OF TEXAS
                                 Respondent


                 On Petition for Discretionary Review
                    To the Court of Appeals Fifth
                      Supreme Judicial District
                     Cause No. 05-14-00651-CR


         PETITION SEEKING DISCRETIONARY REVIEW


James W. Huggler
State Bar No. 00795437
100 E. Ferguson, Suite 805
Tyler, Texas 75702
Telephone: 903-593-2400                          September 1, 2015
Facsimile: 903-593-3830
jhugglerlaw@sbcglobal.net

ATTORNEY FOR PETITIONER
                       IDENTITY OF PARTIES

Trial Court Judge:    Dennis Jones, Presiding
                      County Court at Law Number One
                      Kaufman County, Texas

Appellant/Petitioner: Steven Goode
                      TDCJ#01929962
                      Michael Unit
                      2664 FM 2054
                      Tennessee Colony, Texas 75886

Appellant’s           Nolan White
Trial Counsel:        690 W. Dallas
                      Canton, Texas 75103

Appellant’s Counsel   Russ Henrichs
on Direct Appeal:     PO Box 190983
                      Dallas, Texas 75219

Appellant’s Counsel James Huggler
on Petition Seeking 100 E. Ferguson, Suite 805
Discretionary Review:Tyler, Texas 75702


Appellee/Respondent: State of Texas
                     Kaufman County Criminal District Attorney’s
                     Office

State’s               Phillip Williams
Trial Counsel:        Shelton Gibbs
                      Kaufman County District Attorney’s Office
                      100 W. Mulberry, 2nd Floor
                      Kaufman, Texas 75142




                                  i
State’s              Sue Korioth
Appellate Counsel:   Erleigh Wiley
                     Kaufman County District Attorney’s Office
                     100 W. Mulberry, 2nd Floor
                     Kaufman, Texas 75142




                                 ii
                                   TABLE OF CONTENTS

IDENTITY OF PARTIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . 1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . 2

GROUNDS FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

        What are the permissible limits to the State offering
        evidence of gang membership when that evidence does not
        further an element of the offense or is simply character
        evidence?

REASONS FOR GRANTING REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

ARGUMENTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

    A. Reasons for Granting Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

    B. Analysis and Application. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

CERTIFICATE OF SERVICE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


                                                   3
CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

APPENDIX A - Opinion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                              4
                                INDEX OF AUTHORITIES

CASES

Canales v. State, 98 S.W.3d 690, 697 (Tex. Crim. App. 2003). . . . . . . 4, 6
Gigliobianco v. State, 210 S.W.3d 637 (Tex. Crim. App. 2006). . . . . . . . 5
Goode v. State, No. 05-14-00651-CR, Tex. App. – Dallas,
    July 1, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
Jackson v. State, 314 S.W.3d 118 (Tex. App. – Houston
    [1st Dist.] 2010, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 6
Medrano v. State, No. AP-75320, 2008 Tex. Crim. App.
    Unpub. LEXIS 871 (Tex. Crim. App. 2008). . . . . . . . . . . . . . . . . . . . . 4



RULES

TEX. R. APP. P. ANN. 9.4 (West 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
TEX. R. APP. P. ANN. 66.3(a) (West 2014). . . . . . . . . . . . . . . . . . . . . . . . . 3
TEX. R. APP. P. ANN. 66.3(b) (West 2014). . . . . . . . . . . . . . . . . . . . . . . . . 3
TEX. R. APP. P. ANN. 66.3(c) (West 2014). . . . . . . . . . . . . . . . . . . . . . . . . 3
TEX. R. EVID. 403. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                  5
                               PD-1014-15

STEVEN GOODE,                       §        IN THE COURT OF
PETITIONER                          §
                                    §
VS.                                 §        CRIMINAL APPEALS
                                    §
THE STATE OF TEXAS,                 §
APPELLEE                            §        AUSTIN, TEXAS


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Steven Goode, Petitioner and Defendant in the trial court,

respectfully submits this his Petition for Discretionary Review

complaining of the ruling and opinion by the Court of Appeals for the Fifth

Supreme Judicial District, and would show the Court as follows:



           STATEMENT REGARDING ORAL ARGUMENT

      In the event this Court grants this petition, Petitioner requests the

Court to grant oral argument herein so that all matters may be clarified

and any questions presented by the briefs of the parties may be addressed

in a proper manner.




                                    1
                     STATEMENT OF THE CASE

     Appellant was indicted in Kaufman County with the felony offense

of possession with intent to deliver methamphetamine. Goode v. State,

No. 05-14-00651-CR, 2015 Tex. App. LEXIS 6741 (Tex. App. – Dallas, July

1, 2015). A jury convicted Mr. Goose and the trial court sentenced him to

thirty years confinement. Notice of appeal was timely filed. The Court of

Appeals affirmed the trial court’s sentence in an unpublished opinion, and

this petition follows. The Petition is timely filed on or before August 31,

2015 following proper extensions granted by this Court.




             STATEMENT OF PROCEDURAL HISTORY

     The Fifth Court of Appeals issued an opinion not designated for

publication in number 05-14-00651-CR on July 1, 2015. No motion for

rehearing was filed. On August 6, 2015, a Motion to Extend Time to File

Petition for Discretionary Review was filed. That Motion was granted and

the time to file a petition for discretionary review was extended until

August 31, 2015.



                                     2
                       GROUND FOR REVIEW

     What are the permissible limits to the State offering evidence
     of gang membership when that evidence does not further an
     element of the offense or is simply character evidence?



                REASONS FOR GRANTING REVIEW

     The decision of the Court of Appeals conflicts with another court of

appeals decision on the same issue. TEX. R. APP. P. ANN. 66.3(a) (West

2014).

     The decision of the Court of Appeals decided an important question

of state or federal law that has not been, but should be, settled by the

Court of Criminal Appeals. Tex. R. App. P. Ann. 66.3(b) (West 2014).

     The decision of the Court of Appeals conflicts with an applicable

decision of the Court of Criminal Appeals on an important question of

state law. TEX. R. APP. PROC. ANN. 66.3( c)(West 2014).




                      STATEMENT OF FACTS

     Steven Goode was indicted and charged with the offense of

possession of methamphetamine with the intent to deliver in an amount
                                   3
between four and two hundred grams. The State’s case rested on the

testimony of informant Carole Blevins, who had the methamphetamine

hidden in the crotch of her pants Goode at 2. The law enforcement officers

who investigated the case also relied on the fact that Mr. Goode was a

member of a criminal street gang, specifically the Aryan Brotherhood of

Texas. Goode at 3. The trial court found the enhancement paragraph

true and sentenced Mr. Goode to thirty years confinement.         Further

discussion of relevant facts is included below.



                  ARGUMENTS AND AUTHORITIES

                    A. Reasons for Granting Review

     The opinion issued in this case conflicts with the opinion from the

First Court of Appeals on the same issue. Jackson v. State, 314 S.W.3d
118 (Tex. App. – Houston [1st Dist.] 2010, no pet.).

     The opinion also conflicts with this Court’s holdings limiting gang

membership testimony if it provides some relevant link to the commission

of the offense. Medrano v. State, No. AP-75320, 2008 Tex. Crim. App.

Unpub. LEXIS 871 (Tex. Crim. App. 2008) and Canales v. State, 98
S.W.3d 690, 697 (Tex. Crim. App. 2003).
                                     4
                      B. Analysis and Application

     Almost the surest way to ensure a conviction is to include an

allegation that an accused is a member of a criminal street gang. In this

case, there was a running objection to the evidence that Mr. Goode was a

member of a gang, and the State relied extensivley on the Aryan

Brotherhood of Texas, its operating methods, and his involvement with

that group. Goode at 8-9. The jury was left with general information

about the Aryan Brotherhood of Texas and their structure and operating

methods, and left to speculate as to Mr. Goode’s involvement.

     The Court of Appeals erred in finding this evidence was properly

admitted because the indictment alleged that Mr. Goode was a member

of a criminal street gang. Goode at 10. The allegation however does not

end the inquiry. Jackson 118 S.W.3d at 125. Even relevant evidence can

be excluded. TEX. R. EVID. 403; Gigliobianco v. State, 210 S.W.3d 637,

641-42 (Tex. Crim. App. 2006). The Court also erred in determining that

contraband inside the pants of another person somehow fits the operating

patterns of a street gang and is thus admissible. Goode at 10.

     This analysis used below stands in contrast to the Houston court in

Jackson. Jackson involved the admissibility of evidence of prior crimes
                                   5
committed by a criminal street gang without any evidence as to the

defendant’s participation in or knowledge of those offenses. Jackson at

125-26.

     The analysis used below also contradicts the requirement that gang

testimony must have some underlying value to assist the trier of fact.

Canales, 98 S.W.3d at 697.




                             CONCLUSION

     Under all circumstances, the Court of Appeals erred in affirming the

trial court’s decision. This court should grant discretionary review, allow

complete briefing, and, upon such review, reverse the Court of Appeals

and remand the case to the Court of Appeals for further consideration.




                                    6
                             PRAYER

     WHEREFORE, Petitioner prays the Court to grant discretionary

review and, upon such review, to reverse the judgment of the Court of

Appeals; and for such other and further relief to which he may show

himself justly entitled.


                                 Respectfully submitted,


                                  /s/ James Huggler
                                 James W. Huggler
                                  State Bar No. 00795437
                                 100 E. Ferguson, Suite 805
                                 Tyler, Texas 75702
                                 Telephone: 903-593-2400
                                 Facsimile: 903-593-3830
                                 jhugglerlaw@sbcglobal.net
                                 ATTORNEY FOR PETITIONER




                                 7
                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Petition

has been forwarded to the Kaufman County District Attorney’s Office ,

and on the State Prosecuting Attorney through the State of Texas

Electronic Filing System on this the 31st day of August, 2015 at the

addresses listed below



                                     /s/ James Huggler
                                     James W. Huggler


Erleigh Wiley
Sue Korioth
Kaufman County District Attorney’s Office
100 W. Mulberry, 2nd Floor
Kaufman, Texas 75142

Lisa McMinn
State Prosecuting Attorney
PO Box 12405
Austin, Texas 78711


                    CERTIFICATE OF COMPLIANCE
I certify that this Petition complies with Tex. R. App. P. 9.4, specifically
using 14 point Century font and contains 1,529 words as counted by
Corel WordPerfect version x6.

/s/ James Huggler
James W. Huggler, Jr.
                                     8
           NO. PD-1014-15

IN THE COURT OF CRIMINAL APPEALS

OF THE STATE OF TEXAS SITTING AT

           AUSTIN, TEXAS



          STEVEN GOODE,

                                Petitioner

                  VS.

       THE STATE OF TEXAS,

                                Respondent


  On Petition for Discretionary Review
     To the Court of Appeals Fifth
       Supreme Judicial District
      Cause No. 05-14-00651-CR


              APPENDIX




                  9
                  STEVEN MICHAEL GOODE, Appellant
                                 v.
                     THE STATE OF TEXAS, Appellee

                             No. 05-14-00651-CR

           COURT OF APPEALS OF TEXAS, FIFTH DISTRICT,
                           DALLAS

                          2015 Tex. App. LEXIS 6741


                          July 1, 2015, Opinion Filed

NOTICE:  PLEASE CONSULT THE                OPINION
TEXAS RULES OF APPELLATE
PROCEDURE FOR CITATION OF                  MEMORANDUM OPINION
UNPUBLISHED OPINIONS.                         Opinion by Justice Whitehill
PRIOR HISTORY:        [*1] On Appeal          A jury convicted Steven Michael
from the County Court At Law No. 1,        Goode of possession with the intent to
Kaufman County. Texas Trial Court          deliver four grams or more but less than
Cause No. 30921CC.                         200 grams of methamphetamine. The trial
                                           court found the enhancement paragraph
                                           true, found that Goode committed the
COUNSEL:        For Appellants: Russ       offense as part of a criminal street gang,
Henrichs, Dallas, TX.                      and sentenced Goode to thirty years'
                                           imprisonment.
For Appellees: Sue Korioth, Erleigh            In three issues, Goode argues that the:
Norville Wiley, Kaufman, TX.               (i) trial court erred in denying his motion
                                           to suppress; (ii) trial court erred in
JUDGES: Before Justices Francis, Lang-     admitting gang affiliation evidence during
Miers, and Whitehill. Opinion by Justice   the guilt-innocence phase because it was
Whitehill.                                 impermissible character-conformity
                                           evidence; and (iii) evidence is insufficient
OPINION BY: BILL WHITEHILL                 to support his conviction. Concluding that
                                           his arguments lack merit, we affirm the

                                      10
trial court's judgment.                       the truck. When Goode consented to a
                                              search of the truck, Schumann found half
I. Background                                 of a joint in Blevins's cigarette pack.
   Texas State Trooper Devin Gonzalez         Blevins, who was later identified as an
was a member of a task force                  informant, also had methamphetamine
investigating the Aryan Brotherhood of        hidden in the crotch of her pants. Blevins
Texas (ABT) and ABT's                         and Goode were both arrested, and Goode
methamphetamine distribution. In              was charged with possession with intent
connection with the investigation, Goode,     to deliver methamphetamine in an amount
and another ABT member, Rusty Duke,           of [*3] four grams or more but less than
[*2] were under surveillance.                 200 grams, enhanced by a prior felony
                                              conviction.
    A fellow task force member, Officer           The trial court denied Goode's motion
Steve Lair, told Trooper Gonzalez that        to suppress the drug evidence. Before
Goode was en route to pick up some            trial, the State amended the indictment to
methamphetamine at a house Duke used          include an allegation that Goode
as a "Trap House."1 Duke was later            committed the offense "as a member of a
observed at the Trap House. Goode's           criminal street gang." The trial court
truck was also seen there, with a female      denied Goode's motion to quash the
passenger in the front seat. When Goode       amended indictment.
left the Trap House, Gonzalez told                The case was tried to a jury. During
Trooper Schumann, who was on routine          trial, the State introduced evidence of
traffic patrol, that Goode's truck might be   Goode's ABT membership and of ABT's
carrying narcotics. Gonzalez asked            structure and operating methods. Defense
Schumann to make a traffic stop if he         counsel objected that the evidence
could.                                        constituted impermissible character
                                              evidence and was more prejudicial than
     1 Gonzalez explained that a "Trap        probative. The trial court overruled the
     House" is a residence used solely for    objections and allowed the defense a
     the distribution of narcotics.           running objection to that evidence.
   Schumann saw Goode's truck going              The jury found Goode guilty. The trial
east on the highway and followed it.          court found the enhancement paragraph
Schumann initiated a stop after he saw the    true, found that Goode committed the
truck make an unsafe lane change.             offense as part of a criminal street gang,
   Schumann asked Goode and his female        and sentenced Goode to thirty years'
passenger, Carole Blevins, to get out of      imprisonment.

                                         11
                                               evidence in the light most favorable to the
II. Analysis                                   ruling. See State v. Kelly, 204 S.W.3d 808,
                                               818 (Tex. Crim. App. 2006).
A. Issue No. 1: Did the Trial Court Err            We first note that Goode's briefing on
in Denying the Motion to Suppress?             this issue is inadequate. We locate
   Goode's first issue argues that the trial   Goode's argument that Gonzalez lacked
court erroneously denied his motion to         "sufficient credible information to pass on
suppress because the "stop and detention       to Officer Schumann," and could not
of [his] truck was impermissible and did       "reliably and justifiably provide [*5]
[*4] not provide [the officer] a legitimate    information to Officer Schumann to make
basis for making the stop and subsequent       the traffic stop in the first place," in the
arrest," and because Gonzalez did not          last paragraph under the issue. The
have "sufficient credible information to       briefing is fifteen pages long with ten of
pass on to Officer Schumann."                  the fifteen pages consisting of direct
    We review a trial court's ruling on a      quotes of testimony given at the
motion to suppress evidence under a            suppression hearing. Over four pages are
bifurcated standard of review. Turrubiate      quotes of general case law. As to the
v. State, 399 S.W.3d 147, 150 (Tex. Crim.      traffic violation, Goode states that he
App. 2013). We give almost total               challenged whether a traffic violation was
deference to the trial court's findings of     committed at the hearing on the motion to
historical fact that are supported by the      suppress, and "the points raised by
record and its application of the law to       defense counsel are re-urged here."
facts if the resolution of those questions     Because Goode fails to proffer any
turns on an evaluation of credibility and      analysis or argument to support this
demeanor. Amador v. State, 221 S.W.3d          argument on appeal, we reject his
666, 673 (Tex. Crim. App. 2007). We            complaint. See TEX. R. APP. P. 38.1(i);
review de novo the trial court's               McCarthy v. State, 65 S.W.3d 47, 49 n. 2
application of the law to the facts when       (Tex. Crim. App. 2001).
the issue does not turn on credibility and        Regardless, an officer may stop and
demeanor. Id. The trial court is the           detain a person if the officer has
exclusive trier of fact and judge of the       reasonable suspicion that a traffic
credibility of the witnesses and the weight    violation is in progress or has been
to be given to their testimony at the          committed. McVickers v. State, 874
suppression hearing. State v. Ross, 32 S.W.2d 662, 664 (Tex. Crim. App. 1993).
S.W.3d 853, 855 (Tex. Crim. App. 2000).        An objectively valid stop is not unlawful
In reviewing a trial court's ruling on a       just because the detaining officer has
motion to suppress, we must view the           some ulterior motive for making the stop.
                                          12
Crittenden v. State, 899 S.W.2d 668, 674      behavior. Consequently, Schumann
(Tex. Crim. App. 1995). Ordinarily, a         initiated a traffic stop. When he did so, he
violation of a traffic law committed in       also noticed that the truck's third brake
view of a police officer is sufficient        light was out.
authority for a traffic stop. See Lemmons         We conclude that although the issue is
v. State, 133 S.W.3d 751, 756 (Tex. App.--    inadequately briefed, the traffic stop was
Fort Worth 2004, pet. ref'd).                 based on a reasonable suspicion that
   In findings of fact and conclusions of     Goode had committed a traffic violation.
law, the trial court found that, when he      Therefore, the trial [*7] court did not err
stopped the vehicle, Trooper Schumann         in denying the motion to suppress.
had reasonable suspicion [*6] to believe
that Goode had violated transportation        B. Issue No. 3: Was The Evidence
code § 545.053(a). See TEX. TRANSP.           Sufficient to Prove that Goode
CODE ANN. § 545.053(a) (West 2011)            Possessed Methamphetamine with the
(passing). The court also found, in           Intent to Deliver?
pertinent part, that when he stopped the         Goode's third issue challenges the
vehicle, Trooper Schumann had                 sufficiency of the evidence to support his
reasonable suspicion to believe that          conviction. Although the stated issue
Goode was violating transportation code       mentions both the possession and intent to
section 547.3215. See TEX. TRANSP. CODE       deliver elements, his argument discusses
ANN. § 547.3215 (West 2011) (reflective       only the possession element. According to
devices).                                     Goode, the evidence does not establish
    Schumann's testimony is consistent        that he possessed narcotics at the time of
with the trial court's findings. Schumann     his arrest.
testified that he followed the truck as it        When an appellant challenges the
traveled east on the highway in the right     sufficiency of the evidence to support a
lane. Schumann then saw the truck move        conviction, we review all the evidence in
into the left lane, pass a vehicle that had   the light most favorable to the verdict to
entered the highway, and move back into       determine whether any rational trier of
the right lane "before it was safely--        fact could have found the essential
coming clear of the passed vehicle."          elements of the offense beyond a
Schumann said that this constituted           reasonable doubt. Wise v. State, 364
passing unsafely because it did not allow     S.W.3d 900, 903 (Tex. Crim. App. 2012).
sufficient distance between the truck and     We co ns ider b o th d i r e c t a n d
the passed vehicle, which caused the          circumstantial evidence and all reasonable
driver of the passed vehicle to have to       inferences that may be drawn from the
slow down or change his driving
                                         13
evidence in making our determination.         2006). But presence or proximity,
Clayton v. State, 235 S.W.3d 772, 778         combined wi t h o t h er direct or
(Tex. Crim. App. 2007). If the evidence is    circumstantial evidence, may establish
conflicting, we "presume that the             possession beyond a reasonable doubt. Id.
factfinder resolved the conflicts in favor        Blevins, the informant, was with
of the prosecution and defer to that          Goode when they were stopped by the
determination." Wise, 364 S.W.3d at 903       police. She testified about (i) her prior
(quoting Jackson v. Virginia, 443 U.S.        knowledge of ABT member Rusty Duke
307, 326, 99 S. Ct. 2781, 61 L. Ed. 2d 560    and his methamphetamine business, (ii)
(1979)).                                      Goode's statements to her about Duke
   To prove possession, the State must        being in that business, (iii) her
show that the accused: (1) exercised care,    conversations with Goode in which he
custody, [*8] control, or management          said that they were going to meet Duke
over the contraband, and (2) knew the         and pick up methamphetamine for Goode
substance was contraband. TEX. HEALTH &       to front for Duke, (iv) how she had
SAFETY CODE ANN. §§ 481.002(38),              fronted drugs for Duke before, and [*9]
481.112 (West 2010 & Supp. 2014);             (v) her telling Goode about Duke's
Poindexter v. State, 153 S.W.3d 402, 406      methamphetamine operations. Blevins
(Tex. Crim. App. 2005). To meet this          was a female ABT "feather wood," which
standard, the State must show that            is a woman who is married to or the
Goode's connection with the                   girlfriend of an ABT member and is
methamphetamine was more than                 loosely affiliated with that organization.
fortuitous. Poindexter, 153 S.W.3d at 406.    She testified that, as an ABT feather
Control over a controlled substance need      wood, she had no choice but to go along
not be exclusive, but can be jointly          on the trip. She also said that on the way
exercised by more than one person. See        to Duke's house she and Goode smoked
McGoldrick v. State, 682 S.W.2d 573, 578      part of a joint, which Goode then told her
(Tex. Crim. App. 1985); Taylor v. State,      to put in her cigarette pack. Half of the
106 S.W.3d 827, 831 (Tex. App.--Dallas        joint remained there when they were
2003, no pet.). If the defendant was not in   pulled over.
exclusive possession of the controlled           Blevins described the trip to Duke's
substance, the State is required to present   Trap House to pick up the
evidence linking him to it. See Taylor,       methamphetamine, Goode's meeting with
106 S.W.3d at 830-31. Mere presence at        Duke right before she and Goode got in
the contraband's location is not sufficient   his white Ford truck, and how he placed
to establish possession. Evans v. State,      the drugs on the truck's console as they
202 S.W.3d 158, 162 (Tex. Crim. App.          drove off in Goode's truck.
                                         14
   Blevins explained that, as the police          Blevins testified that Goode was the
light came on, Goode gave her the             one who set up the deal with Duke. None
methamphetamine and said, "you need to        of Goode's letters asked Blevins where
put this on you." Blevins understood that     she had gotten the methamphetamine.
to mean she needed to "crotch it," so she     Blevins also said that the task force would
put the drugs down her pants. When the        not have been aware of the drug
officer pulled them over, he separated        transaction between Goode and Duke had
them from each other. While the officer       it not been for [*11] her.
was talking to Goode, the drugs were             Blevins's testimony was sufficient to
"down in [Blevins's] pants."                  link Goode to the narcotics and to show
    When the officer searched the truck       that he exercised care, custody, and
and found the joint, Blevins [*10] told       control and knew that it was contraband.
him it was hers. The officer then asked       Goode acknowledges Blevins's testimony,
Blevins if she had anything else illegal on   but argues it was not corroborated and
her. Blevins replied, "No." The officer       that Blevins's criminal history "casts
then stated, "I know you have something       doubt upon her testimony." As the sole
on you." So Blevins retrieved the             judge of Blevins's credibility and the
methamphetamine from her pants. When          weight to be given her testimony,
she did so, she asked that the officer not    however, the jury was free to believe her
tell Goode, because he would "kill [her] if   or not. See Brooks v. State, 323 S.W.3d
he found out."                                893, 899 (Tex. Crim. App. 2010).
    Goode and Blevins were arrested and           We reject Goode's arguments
taken to jail, where they remained for a      regarding the accomplice witness rule
few months. During that time, several         (see TEX. CODE CRIM. PROC. Art. 38.14)
letters were exchanged between them.          because again, he relies on pages of direct
Many of these letters were admitted into      quotes of testimony from the trial, cites
evidence. In one letter, Goode asked          general case law supporting his argument
Blevins not to be mad at him. Blevins         and fails to analyze the issue. See TEX. R.
understood that to mean his asking her to     APP. P. 38.1(i); WorldPeace v. Comm'n
carry the drugs. According to Blevins, at     for Lawyer Discipline, 183 S.W.3d 451,
that point Goode thought she had told the     460 (Tex. App.--Houston [14th Dist.]
police the drugs were hers. When Goode        2005, pet. denied) (holding that failure to
wrote that he would make it up to her,        offer argument, citations to record, or
Blevins understood that to mean that          citation to authority waives issue on
Goode thought she would be taking the         appeal). Moreover, had the issue been
blame for the methamphetamine.                preserved and properly briefed, sufficient

                                         15
evidence was offered to corroborate           reverse an evidentiary ruling if the ruling
Blevins' testimony by connecting Goode        is within the zone of reasonable
to the offense.                               disagreement. Id. For the reasons
  For the above reasons, we decide            discussed below, we conclude that the
Goode's third issue against him.              trial court did not abuse its discretion in
                                              admitting the gang related evidence
C. Issue No. 2: Was Evidence of               during the guilt-innocence phase.
Goode's Aryan Brotherhood Affiliation             We again point out that under this
Admissible In the Guilt-Innocence             issue, Goode's [*13] briefing is eighteen
Phase?                                        pages long. He direct-quotes trial
   Goode's second issue argues that [*12]     testimony and argument for sixteen of the
the trial court erred in admitting evidence   eighteen pages. Another page is general,
of his gang affiliation during the guilt-     direct-quote case law that includes the
innocence phase because the evidence          rule 403 balancing factors. We are given
was impermissible character-conformity        a summary argument and directed to the
evidence, the prejudicial effect of which     applicable rule and general law but are
outweighed its probative value. See TEX.      not provided any analysis or argument to
R. EVID. 403, 404(b). The record contains     support this argument on appeal. We find
extensive evidence regarding ABT, its         this issue inadequately briefed. See TEX.
operating methods, and appellant's            R. APP. P. 38.1(i); McCarthy v. State, 65
involvement with that gang. Goode             S.W.3d 47, 49 n. 2 (Tex. Crim. App.
unsuccessfully objected to that evidence      2001).
when offered through Officer Lair but            Regardless, Rule 404(b) generally
was granted a running objection. The trial    prohibits "Evidence of other crimes,
court, however, sustained specific            wrongs, or acts . . . to show action in
objections to detailed evidence regarding     conformity therewith." Rule 404(b)
ABT's structure. The admitted ABT             applies to third-party acts as well as the
evidence about which Goode complains          defendant's acts. Castaldo v. State, 78
consists primarily of general information     S.W.3d 345, 348-49 (Tex. Crim. App.
regarding ABT's structure and specific        2002).
information regarding the events leading         Rule 404(b), however, provides that
to Goode's arrest.                            evidence of other crimes, wrongs or acts
    We review a trial court's evidentiary     may be "admissible for other purposes
rulings under an abuse of discretion          such as proof of motive, opportunity,
standard. Torres v. State, 71 S.W.3d 758,     intent, preparation, plan, knowledge,
760 (Tex. Crim. App. 2002). We will not       identity, or absence of mistake or accident

                                         16
. . . ." TEX. R. EVID. 404(b). The            gang related evidence in the guilt-
admissibility of evidence offered for these   innocence phase for several reasons.
purposes will almost always involve a             First, the evidence was relevant
balancing under Rule 403's substantial        because the amended indictment alleges
prejudice analysis. Castaldo, 78 S.W.3d.      that Goode committed the offense as a
at 350. And,                                  member of a criminal street gang and the
                                              State must prove the indictment's
        The weight of the prejudice           allegations beyond a reasonable doubt.
      to the defendant may be                 Moore v. State, 531 S.W.2d 140, 142 (Tex.
      different if the extraneous acts        Crim. App. 1976); Butler v. State, 429
      are a third party's rather than         S.W.2d 497, 502 (Tex. Crim. App. 1968).
      his own, keeping in mind that           Although the trial court denied Goode's
      the prejudice is greater if the         motion to quash this allegation in the
      third party's acts [*14] in             indictment, he does not complain about
      some way prove the                      the denial of the motion to quash or the
      defendant's character.                  validity of the allegation in the indictment
         The danger of prejudice to           that he was a member of a criminal street
      the defendant is usually                gang. The evidence regarding ABT's
      highest when evidence of the            origins, structure, and operating methods
      defendant's extraneous acts is          [*15] was directly relevant to prove that
      offered to prove that the               Goode's participation in the ABT and that
      defendant acted the same way            the ABT was a criminal street gang as
      in the offense on trial. The            alleged in the indictment.
      danger of prejudice may be                 Second, the evidence was admissible
      much lower when evidence of             to prove that Goode possessed the
      a third party's extraneous acts         methamphetamine, which was not found
      is offered. If the third party's        on Goode or in Goode's vehicle but was
      acts are in some way probative          in the pants or crotch area of the
      of the defendant's character as         passenger. As discussed above, the truck
      well as the third party's, the          passenger, Blevins, was an informant and
      danger of prejudice may be              an ABT feather wood working with a
      somewhere in between.                   Task Force Officer with the Department
                                              of Homeland Security's National Gang
                                              Unit, Lair, who was investigating ABT's
Id.                                           drug sales operations. Blevins was in
   We conclude the trial court did not        frequent contact with Lair on the day in
abuse its discretion in admitting ABT         question, was giving Lair a stream of
                                         17
information regarding the events as they      its discretion in admitting the gang
happened, and was the information source      affiliation evidence in the guilt-innocence
leading up to Goode's arrest. She gave        phase.
detailed testimony about the ABT's               We thus decide Goode's second issue
involvement in the transaction, Goode's       against him.
knowing possession of the
methamphetamine, and his intent to            III. Conclusion
deliver the drugs. She also testified that,
consistent with ABT practices, she was           Having resolved all of Goode's issues
included on the trip so that she could        against him, we affirm the trial court's
"crotch" the drugs if Goode got pulled        judgment.
over. "Crotching" is an ABT practice of          Do Not Publish
having a woman place illegal drugs in her       TEX. R. APP. P. 47
pants, because most officers [*16] are
                                                 /s/ Bill Whitehill
men and not allowed to search that area.
Blevins was the source that directly led to      BILL WHITEHILL
the arrest.                                      JUSTICE
   For these reasons, we conclude that
evidence regarding the ABT was relevant       JUDGMENT
to proving the allegations in the                Based on the Court's opinion of this
indictment, the existence of, and             date, the judgment of the trial court is
appellant's knowing participation in, a       AFFIRMED.
gang related crime, and Goode's
possession of the methamphetamine. We            Judgment entered July 1, 2015.
conclude that the trial court did not abuse




                                         18